Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Ayres, J.), rendered August 10, 2010, convicting him of robbery in the second degree and assault in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment affirmed.
The defendant’s sole contentions on appeal are that his conviction of robbery in the second degree is not supported by legally sufficient evidence and is against the weight of the evidence. We disagree. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to support his conviction of robbery in the second degree {see Penal Law §§ 20.00, 160.10 [1]; see also People v Luke, 279 AD2d 534, 535 [2001]; see generally People v Mendez, 34 AD3d 697, 698-699 [2006]; cf. Matter of Juan J., 81 NY2d 739, 740 [1992]; Matter of Peter J., 184 AD2d 511, 511 [1992]; People v Morales, 130 AD2d 366, 367-368 [1987]; People v De Jesus, 123 AD2d 563, 563-564 [1986]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt on that count was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Dillon, J.P., Florio, Chambers and Lott, JJ., concur.